PER CURIAM.
This is an appeal of a final summary judgment entered against Claudine and Herbert Finkelstein, the plaintiffs/appellants, and in favor of the defendants/appel-lees, Donahue Stockhauser and Robert Lisi. We reverse and remand. There was a material question of fact which precluded summary judgment concerning the question of whether there was a condition precedent which had to occur before the Finkelsteins’ settlement and release could become effective. The issue is whéther the Finkelsteins had to obtain their own insurance company’s approval of the settlement which they had reached with the defendants’ insurance company before the settlement became effective. The affidavit of Mark Sturman, the Finkelsteins’ attorney, indicates that he had entered into the settlement agreement with the understanding that he would receive approval of the agreement from Allstate before any release was given. The release would not be valid and effective where the condition precedent for the release was never met. *804See generally, Sifford v. Trans Air, Inc., 492 So.2d 407 (Fla. 4th DCA 1986).
Reversed and remanded for further consistent proceedings.
LETTS, WALDEN and GUNTHER, JJ., concur.